Exhibit 21 Subsidiaries of the Registrant The following is a list of the subsidiaries of Provident New York Bancorp: Name State of Incorporation Hardenburgh Abstract Company, Inc. New York High Barney Road LLC New York Hudson Valley Investment Advisors, LLC Delaware Provident Bank United States of America Provest Services Corp. New York (inactive) Provest Services Corp. I New York Provest Services Corp. II New York Provident REIT, Inc. New York Provident Municipal Bank New York Warsave Development, Inc. New York WSB Funding Corp. Delaware Provident Risk Management, Inc. Vermont HudSave Development, Inc. New York 741 West Nyack, LLC Prosave Development, Inc. New York Godfrey Road, LLC. New York
